Citation Nr: 1412978	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  12-03 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for bilateral hearing loss, to include as secondary to service-connected rheumatic heart disease.

2.  Whether new and material evidence has been received to reopen service connection for tinnitus, to include as secondary to service-connected rheumatic heart disease.  

3.  Entitlement to service connection for a bilateral knee disability (claimed as arthritis), to include as secondary to service-connected rheumatic heart disease.

4.  Entitlement to service connection for a bilateral ankle disability (claimed as arthritis), to include as secondary to service-connected rheumatic heart disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

J. Moses, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1959 to August 1963.    

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Providence, Rhode Island, Regional Office (RO), which denied reopening service connection for bilateral hearing loss and tinnitus, finding that new and material evidence had not been received.  The RO also denied service connection for arthritis of the knees and ankles as secondary to service-connected rheumatic heart disease.

In June 2013, the Veteran presented testimony relevant to the appeal in a videoconference hearing before the undersigned Veterans Law Judge in Providence, Rhode Island.  A transcript of the hearing is associated with the claims file.
 
The issue of reopening service connection for decreased vision, which was previously denied in a November 2010 rating decision, has been raised by the Veteran's testimony provided at the June 2013 Board videoconference hearing, during which the Veteran testified that his visual acuity has been affected by the prescribed medication for his service-connected disabilities.  The issue of reopening service connection for decreased vision has not been adjudicated by the Agency of Original Jurisdiction (AOJ); therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, bilateral knee disability, and bilateral ankle disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed November 2004 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus, finding that there was no currently diagnosed bilateral hearing loss or tinnitus disability.

2.  The Veteran did not submit a substantive appeal to the November 2004 rating decision as to hearing loss or tinnitus within one year of issuance of the decision.

3.  Evidence received since the November 2004 rating decision relates to an unestablished fact of a current disability that is necessary to substantiate claims of service connection for bilateral hearing loss and tinnitus.


CONCLUSIONS OF LAW

1.  The November 2004 rating decision, denying service connection for bilateral  hearing loss and tinnitus, became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2013).

2.  New and material evidence has been received to reopen service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 
38 C.F.R. §§ 3.156, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  

With respect to new and material evidence claims, the United States Court of Appeals for Veterans Claims (Court) has held that VA must notify a claimant of the evidence and information that is necessary to reopen a claim and to establish entitlement to the underlying claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  In this case, because the Board is reopening service connection for bilateral hearing loss and tinnitus, additional discussion of VA's compliance with VCAA duties to notify and assist is unnecessary.  

New and Material Evidence Legal Criteria

In general, if new and material evidence is presented or secured with respect to a finally adjudicated claim, VA shall reopen and review the claim.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Regardless of the RO's determination as to whether new and material evidence had been received, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996)).  If the Board determines that the evidence submitted is both new and material, it must reopen the case and evaluate the claim in light of all the evidence.  Justus v. Principi, 3 Vet. App. 510, 512 (1992).  Such evidence is presumed to be credible for the purpose of determining whether the case should be reopened; once the case is reopened, the presumption as to the credibility no longer applies.  Id. at 513.

Reopening Service Connection for Bilateral Hearing Loss and Tinnitus

In a November 2004 rating decision, the RO denied service connection for bilateral hearing loss and tinnitus, finding that there was no currently diagnosed hearing loss or tinnitus.  The Veteran did not submit a notice of disagreement within one year of issuance of the November 2004 rating decision; therefore, it became final.  
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The evidence before the RO at the time of the November 2004 rating decision consisted of service treatment records and post-service VA treatment records, including a May 2004 VA audiological examination report.

For evidence to be new and material, it would have some tendency to show a current disability of hearing loss and tinnitus.  In August 2009, the Veteran submitted a request to reopen service connection for hearing loss and tinnitus.  Since the November 2004 rating decision, the Veteran has submitted additional evidence in support of the petition to reopen.  A February 2010 VA audiological examination report revealed threshold test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the right ear as 20, 15, 20, 55, and 75 decibels, respectively.  Puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 20, 15, 35, 75, and 80 decibels, respectively.  The VA examiner advanced a diagnosis of bilateral sensorineural hearing loss and tinnitus.  Accordingly, the Veteran has currently diagnosed tinnitus and a bilateral sensorineural hearing loss "disability" for VA compensation purposes.  
See 38 C.F.R. § 3.385.  

The Board finds that new and material evidence within the meaning of 38 C.F.R. 
§ 3.156 to reopen the claims of service connection for hearing loss and tinnitus has been received.  The February 2010 VA examination is new and material as it relates to an unestablished fact necessary to substantiate a claim of service connection for hearing loss and tinnitus; specifically, it establishes that the Veteran is currently diagnosed with bilateral sensorineural hearing loss and tinnitus.  Accordingly, the claims of service connection for bilateral hearing loss and tinnitus are reopened.


ORDER

New and material evidence having been received, the appeal to reopen service connection for bilateral hearing loss is granted.

New and material evidence having been received, the appeal to reopen service connection for tinnitus is granted.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(c), (d) (2013).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Service Connection for Bilateral Hearing Loss and Tinnitus

At the June 2013 Board hearing, the Veteran recently asserted a new theory of entitlement to secondary service connection for bilateral hearing loss and tinnitus under 38 C.F.R. § 3.310 (2013).  The Veteran now contends that his hearing loss and tinnitus are secondary to the service-connected rheumatic heart disease.  Specifically, the Veteran asserts that the medication taken for rheumatic fever (which occurred during active service) has affected his hearing acuity.  This newly raised theory of service connection requires additional development.

An August 2011 VA audiological examination report reflects diagnosed tinnitus and a bilateral sensorineural hearing loss "disability" for VA compensation purposes.  See 38 C.F.R. § 3.385.  The VA examiner opined that the Veteran's hearing loss and tinnitus were not at least as likely etiologically related to active service.  The reasons for the opinion were because hearing loss was first claimed in 1991, some 28 years after service separation; because in-service noise exposure could not be verified; and because of a history of post-service occupational and recreational noise exposure.  

At the June 2013 Board hearing, the Veteran testified that the prescribed medication for rheumatic fever, which he sustained in service, has caused hearing loss.  Subsequent to the Board hearing, in June 2013, the Veteran submitted several medical articles from the internet associating ototoxicity, that which is toxic to the inner structure of the ear, to corticosteroids and antibiotic use.  The VA examiner who conducted the August 2011 VA examination did not advance an opinion as to whether either the currently diagnosed bilateral hearing loss or tinnitus is caused or aggravated by the sustained rheumatic fever, service-connected rheumatic heart disease, or medication prescribed therefor.  See 38 C.F.R. § 3.310(a).  

The Board finds that a VA medical opinion is warranted on the questions of whether tinnitus and bilateral hearing loss are related to (caused or aggravated by) the service-connected rheumatic heart disease, including any medications taken for rheumatic fever.  In light of the "low threshold" for a medical opinion as announced in McLendon, the Board finds that a remand for an addendum VA medical opinion is warranted.   

Service Connection for Bilateral Knee and Ankle Disabilities

At the June 2013 Board hearing, the Veteran recently asserted a new theory of entitlement to secondary service connection for bilateral knee and ankle disorders.  The Veteran contends that his bilateral knee and ankle disabilities, which he claims as arthritis, are related to (caused or aggravated by) the rheumatic fever he sustained in service and the medication taken for rheumatic fever.  See 38 C.F.R. § 3.310. 

Service treatment records reveal that the Veteran was noted to have polyarthritis and that he complained of pain in lower extremities.  A January 1960 Medical Board Report conveys that, upon admission to a Naval Hospital in October 1959, the Veteran presented symptoms of swollen, warm, and tender knees, and erythema, warmness, tenderness, and slightly swollen ankles.  The January 1960 Report also states that the Veteran had polyarthritis on admission.  

An August 2011 VA joints examination report indicates that the Veteran reported developing joint pain in the ankles and knees during active service from rheumatic fever and protracted treatment during boot camp.  X-ray results of the left knee revealed vascular calcifications and chondrocalcinosis involving the lateral meniscus.  X-ray results of the right knee revealed vascular calcifications.  The VA examiner advanced diagnoses of bilateral ankle strain and bilateral knee strain.

The Board finds that a VA medical opinion is warranted on the secondary service connection question of whether the clinical findings of vascular calcifications and chondrocalcinosis involving the lateral meniscus are related to (caused or aggravated by) the service-connected rheumatic heart disease, including any medications taken for the rheumatic fever.  In light of the "low threshold" for a medical opinion as announced in McLendon, the Board finds that a remand for an addendum VA medical opinion is warranted.

Accordingly, the issues of service connection for bilateral hearing loss, tinnitus, bilateral knee disability, and bilateral ankle disability are REMANDED for the following action:

1. Request the medical examiner who conducted the August 2011 VA audiological examination, if available, to review the claims file and provide an addendum medical opinion (another examination of the Veteran is not required, unless deemed necessary by the VA examiner).  If the August 2011 VA audiological examiner is not available, obtain the requested information from another competent VA examiner.  The claims file should be made available to and reviewed by the examiner.

Based upon a review of the record, including the Veteran's medical history, service treatment records, post-service private and VA treatment records, clinical findings, and evidence submitted by the Veteran, the VA examiner should offer the following opinions:

Is it at least as likely as not (50 percent probability or greater) that either bilateral hearing loss or tinnitus was caused by the service-connected rheumatic heart disease, including any medication taken for rheumatic fever?

Is it at least as likely as not (50 percent probability or greater) that either bilateral hearing or tinnitus was aggravated (permanently worsened in severity beyond the normal progress) by the service-connected rheumatic heart disease, including any medication taken for rheumatic fever?

The examiner should provide a rationale for his or her opinion with reference to the evidence of record and should provide a discussion of the facts and medical principles involved.  Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Request the medical examiner who conducted the August 2011 VA joints examination, if available, to review the claims file and provide an addendum medical opinion (another examination of the Veteran is not required, unless deemed necessary by the VA examiner).  If the August 2011 VA joints examiner is not available, obtain the requested information from another competent VA examiner.  The claims file should be made available to and reviewed by the examiner.

Based upon a review of the record, including the Veteran's medical history, service treatment records, post-service private and VA treatment records, clinical findings, and evidence submitted by the Veteran, the VA examiner should offer the following opinions:

Is it at least as likely as not (a 50 percent probability or greater) that any current vascular calcifications or chondrocalcinosis involving the lateral meniscus are directly related to the complaints noted during service; that is, whether the current vascular calcifications or chondrocalcinosis involving the lateral meniscus began/had onset in service?

Is it at least as likely as not (50 percent probability or greater) that any current vascular calcifications or chondrocalcinosis involving the lateral meniscus were caused by the service-connected rheumatic heart disease, including any medication taken for rheumatic fever?

Is it at least as likely as not (50 percent probability or greater) that any current vascular calcifications or chondrocalcinosis involving the lateral meniscus were aggravated (permanently worsened in severity beyond the normal progress) by the service-connected rheumatic heart disease, including any medication taken for rheumatic fever?

The examiner should provide a rationale for his or her opinion with reference to the evidence of record and should provide a discussion of the facts and medical principles involved.  Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


